--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
CELSION CORPORATION
 
2007 STOCK INCENTIVE PLAN
 
Effective: June 13, 2007
 
Amended: June 25, 2010
 
TABLE OF CONTENTS



                     
Page
 
1.
 
Establishment, Purpose and Types of Awards
   
A-3
 
2.
 
Definitions
   
 
A-3
 
3.
 
Administration
   
 
A-5
     
(a) Procedure
   
A-5
     
(b) Secondary Committees and Sub-Plans
   
A-6
     
(c) Powers of the Committee
   
A-6
     
(d) Limited Liability
   
A-7
     
(e) Indemnification
   
A-7
     
(f) Effect of Committee's Decision
   
A-7
     
(g) Apprising the Board
   
A-7
 
4.
 
Stock Available Under the Plan; Maximum Awards
   
 
A-8
     
(a) Stock Available Under the Plan
   
A-8
     
(b) Maximum Awards to Covered Employees
   
A-8
 
5.
 
Participation
   
 
A-8
 
6.
 
Stock Options
   
 
A-8
     
(a) Grant of Option
   
A-9
     
(b) Exercise Price
   
A-9
     
(c) Payment
   
A-9
     
(d) Term of Options
   
A-9
     
(e) Restrictions on Incentive Stock Options
   
A-9
     
(f) Other Terms and Conditions
   
A-10
 
7.
 
Restricted Stock and Restricted Stock Units
   
 
A-10
     
(a) In General
   
A-10
     
(b) Vesting Conditions and Other Restrictions
   
A-10
     
(c) Stock Issuance and Stockholder Rights
   
A-10
 
8.
 
Stock Appreciation Rights
   
 
A-11
     
(a) Award of Stock Appreciation Rights
   
A-11
     
(b) Restrictions of Tandem SARs
   
A-11
     
(c) Amount of Payment upon Exercise of SARs
   
A-11
     
(d) Form of Payment upon Exercise of SARs
   
A-11
 
9.
 
Phantom Stock
   
 
A-12
 
10.
 
Performance Awards
   
 
A-12
     
(a) In General
   
A-12
     
(b) Covered Employee Targets
   
A-12
 
11.
 
Withholding and Reporting of Taxes
   
 
A-13
 
12.
 
Transferability
   
 
A-13
 

 
A-1


 



 
 

--------------------------------------------------------------------------------

 






                     
Page
 
13.
 
Adjustments; Business Combinations
   
A-13
     
(a) Adjustments
   
A-13
     
(b) Change in Control
   
A-13
     
(c) Dissolution and Liquidation
   
A-14
     
(d) Other Adjustments
   
A-14
 
14.
 
Termination and Amendment
   
 
A-14
     
(a) Amendment or Termination by the Board
   
A-14
     
(b) Amendments by the Committee
   
A-15
     
(c) Approval of Grantees
   
A-15
 
15.
 
Non-Guarantee of Employment
   
 
A-15
 
16.
 
Termination of Employment
   
 
A-15
 
17.
 
Written Agreement
   
 
A-15
 
18.
 
Non-Uniform Determinations
   
 
A-15
 
19.
 
Limitation on Benefits
   
 
A-15
 
20.
 
Listing and Registration
   
 
A-16
 
21.
 
Compliance with Securities Law
   
 
A-16
 
22.
 
No Trust or Fund Created
   
 
A-16
 
23.
 
No Limit on Other Compensation Arrangements
   
 
A-16
 
24.
 
No Restriction of Corporate Action
   
 
A-17
 
25.
 
Governing Law
   
 
A-17
 
26.
 
Plan Subject to Charter and Bylaws
   
 
A-17
 
27.
 
Effective Date; Termination Date
   
 
A-17
 

 


 



 
 

--------------------------------------------------------------------------------

 



 
 


 
 CELSION CORPORATION
 
2007 STOCK INCENTIVE PLAN
 
1.     Establishment, Purpose and Types of Awards
 
        Celsion Corporation, a Delaware corporation (the Company), hereby
establishes the Celsion Corporation 2007 Stock Incentive Plan (the "Plan"). The
purpose of the Plan is to promote the long-term growth and profitability of the
"Company" by (i) providing incentives to improve stockholder value and to
contribute to the growth and financial success of the Company, and (ii) enabling
the Company to attract, retain and reward the best available persons for
positions of substantial responsibility.
 
        The Plan permits the granting of Awards in the form of Incentive Stock
Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Phantom Stock, and Performance Awards, in each case
as such term is defined below, and any combination of the foregoing.
 
2.     Definitions
 
        Under this Plan, except where the context otherwise indicates, the
following definitions apply:
 
        (a)    "Affiliate"   shall mean any entity other than a Subsidiary, if
the Company and/or one or more Subsidiaries own directly or indirectly not less
than fifty percent (50%) of such entity.
 
        (b)    "Awards"   shall mean Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Phantom Stock, and Performance Awards, and any combination of the foregoing.
 
        (c)    "Board"   shall mean the Board of Directors of the Company.
 
        (d)    "Change in Control"   shall mean:
 
        (i)    The consummation of an amalgamation, merger or consolidation of
the Company with or into another entity or any other corporate reorganization of
the Company, if more than fifty percent (50%) of the combined voting power of
the continuing or surviving entity's securities outstanding immediately after
such amalgamation, merger, consolidation or other reorganization (or, if
applicable, more than fifty percent (50%) of the combined voting power of the
ultimate parent company that directly or indirectly has beneficial ownership of
the securities of such continuing or surviving entity) is not owned directly or
indirectly by persons who were holders of the Company's then-outstanding voting
securities immediately prior to such amalgamation, merger, consolidation or
other reorganization;
 
        (ii)   The sale, transfer or other disposition of all or substantially
all of the Company's assets to an entity that is not a Parent, a Subsidiary or
an Affiliate of the Company;
 
        (iii)  Any transaction as a result of which any person becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least fifty percent
(50%) of the total voting power represented by the Company's then-outstanding
voting securities. For purposes of this subsection, the term "person" shall have
the same meaning as when used in sections 13(d) and 14(d) of the Exchange Act
but shall exclude: (A) any Parent, Subsidiary or Affiliate of the Company,
(B) any employee benefit plan (or related trust) sponsored or maintained by the
Company, a Parent, or any Subsidiary or Affiliate, and (C) any underwriter
temporarily holding securities pursuant to an offering of such securities; or
 
        (iv)  A change in the composition of the Board over a period of twenty
four (24) consecutive months or less as a result of which individuals who, at
the beginning of such period, constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the
 
A-3


 



 
 

--------------------------------------------------------------------------------

 



 
 
 


 
Board; provided, however, that any individual subsequently becoming a director
whose election, or nomination for election by the Company's Stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.
 
        (e)    "Code"   shall mean the Internal Revenue Code of 1986, as
amended, and any regulations issued thereunder.
 
        (f)     "Committee"   shall mean the Board or a committee of the Board
appointed pursuant to Section 3 of the Plan to administer the Plan.
 
        (g)    "Committee Delegate"   shall mean the Chief Executive Officer or
other senior officer of the Company to whom duties and powers of the Board or
Committee hereunder have been delegated pursuant to Section 3(c).
 
        (h)    "Covered Employee"   shall mean an employee of the Company or any
Parent, Subsidiary or Affiliate who is subject to Code Section 162(m).
 
        (i)     "Exchange Act"   shall mean the U.S. Securities Exchange Act of
1934, as amended and any rules or regulations promulgated thereunder.
 
        (j)     "Fair Market Value"   of the Stock for any purpose on a
particular date shall mean:
 
        (i)    if the Stock is traded on a public securities exchange or a
national automated quotation system, the closing price for Stock on the relevant
date, or (if there were no sales on such date) the closing price on the nearest
day before the relevant date, as reported in The Wall Street Journal or a
similar publication selected by the Committee; or
 
        (ii)   if the Stock is not traded on a public securities exchange or a
national quotation system on such date, the price determined in a manner such as
the Committee shall in good faith determine to be appropriate.
 
        (k)    "Grant Agreement"   shall mean a written agreement between the
Company and a grantee memorializing the terms and conditions of an Award granted
pursuant to the Plan.
 
        (l)     "Grant Date"   shall mean the date on which the Committee
formally acts to grant an Award to a grantee or such other date as the Committee
shall so designate at the time of taking such formal action.
 
        (m)   "Incentive Stock Options"   shall mean Stock options that meet the
requirements of Code Section 422.
 
        (n)    "Nonqualified Stock Options"   shall mean Stock options that do
not meet the requirements of Code Section 422.
 
        (o)    "Parent"   shall mean a company, whether now or hereafter
existing, within the meaning of the definition of "parent company" provided in
Section 424(e) of the Code, or any successor thereto of similar import.
 
        (p)    "Participant"   shall mean a director, officer, employee or
consultant of the Company, or any Parent, Subsidiary or Affiliate, who is
granted an Award under the Plan.
 
        (q)    "Performance Award"   shall mean an Award under Section 9 hereof.
 
A-4


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
        (r)    "Performance Measure"   shall mean one or more of the following
criteria selected by the Committee to measure performance of the Company or any
Parent, Subsidiary or Affiliate or other business division of same for a
Performance Period, whether in absolute or relative terms: basic or diluted
earnings per share of Stock; earnings per share of Stock growth; revenue;
operating income; net income (either before or after taxes); earnings and/or net
income before interest and taxes; earnings and/or net income before interest,
taxes, depreciation and amortization; return on capital; return on equity;
return on assets; net cash provided by operations; free cash flow; Stock price;
economic profit; economic value; total stockholder return; gross margins and
costs. Each such measure shall be determined in accordance with generally
accepted accounting principles as consistently applied and, if so determined by
the Committee and, in the case of a Performance Award to a Covered Employee, to
the extent permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles.
 
        (s)    "Performance Period"   means a period of not less than one year
over which the achievement of targets for Performance Measures is determined.
 
        (t)    " Phantom Stock"   shall mean Awards under Section 9.
 
        (u)    "Restricted Stock" and "Restricted Stock Units"   shall mean
Awards under Section 7.
 
        (v)    "Rule 16b-3"   shall mean Rule 16b-3 as in effect under the
Exchange Act on the effective date of the Plan, or any successor provision
prescribing conditions necessary to exempt the issuance of securities under the
Plan (and further transactions in such securities) from Section 16(b) of the
Exchange Act.
 
        (w)   "Securities Act"   shall mean the U.S. Securities Act of 1933, as
amended and any rules or regulations promulgated thereunder.
 
        (x)    "Stock"   shall mean common stock of the Company, par value $0.01
per share.
 
        (y)    "Stock Appreciation Rights"   shall mean Awards under
Section 8(a) to (d).
 
        (z)    "Subsidiary" and "Subsidiaries"   shall mean only a company or
companies, whether now or hereafter existing, within the meaning of the
definition of "subsidiary company" provided in Section 424(f) of the Code, or
any successor thereto of similar import.
 
        (aa)  "2001 Plan"   shall mean the 2001 Celsion Corporation Stock Option
Plan.
 
        (bb)  "2004 Plan"   shall mean the Celsion Corporation 2004 Stock
Incentive Plan.
 
3.     Administration
 
         (a)     Procedure.     The Plan shall be administered by the Board. In
the alternative, the Board may delegate authority to a Committee to administer
the Plan on behalf of the Board, subject to such terms and conditions as the
Board may prescribe. Such Committee shall consist of not less than two
(2) members of the Board each of whom is a "non-employee director" within the
meaning of Rule 16b-3 under the Exchange Act, or any successor rule of similar
import, and an "outside director" within the meaning of Section 162(m) of the
Code and the regulations promulgated thereunder.
 
        Once appointed, the Committee shall continue to serve until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and, thereafter,
directly administer the Plan. In the event that the Board is the administrator
of the Plan in lieu of a Committee, the term "Committee" as used herein shall be
deemed to mean the Board.
 
A-5


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
        Members of the Board or Committee who are either eligible for Awards or
have been granted Awards may vote on any matters affecting the administration of
the Plan or the grant of Awards pursuant to the Plan, except that no such member
shall act upon the granting of an Award to himself or herself, but any such
member may be counted in determining the existence of a quorum at any meeting of
the Board or the Committee during which action is taken with respect to the
granting of an Award to him or her.
 
        The Committee shall meet at such times and places and upon such notice
as it may determine. A majority of the Committee shall constitute a quorum. Any
acts by the Committee may be taken at any meeting at which a quorum is present
and shall be by majority vote of those members entitled to vote. Additionally,
any acts reduced to writing or approved in writing by all of the members of the
Committee shall be valid acts of the Committee.
 


 
        (b)     Secondary Committees and Sub-Plans.     The Board may, in its
sole discretion, divide the duties and powers of the Committee by establishing
one or more secondary Committees to which certain duties and powers of the Board
hereunder are delegated (each of which shall be regarded as a "Committee" under
the Plan with respect to such duties and powers), or delegate all of its duties
and powers hereunder to a single Committee. Additionally, if permitted by
applicable law, the Board or Committee may delegate any or all of its duties and
powers hereunder to the Chief Executive Officer and/or to other senior officers
of the Company subject to such conditions and limitations as the Board or
Committee shall prescribe. However, only the Committee described under
Subsection 3(a) may designate and grant Awards to Participants who are subject
to Section 16 of the Exchange Act or Section 162(m) of the Code. The Committee
shall also have the power to establish sub-plans (which may be included as
appendices to the Plan or the respective Grant Agreements), which may constitute
separate schemes, for the purpose of establishing schemes which meet any special
tax or regulatory requirements of jurisdictions other than the United States and
its subdivisions. Any such interpretations, rules, administration and sub-plans
shall be consistent with the basic purposes of the Plan.
 


 
        (c)     Powers of the Committee.     The Committee shall have all the
powers vested in it by the terms of the Plan, such powers to include authority,
in its sole and absolute discretion, to grant Awards under the Plan, prescribe
Grant Agreements evidencing such Awards and establish programs for granting
Awards. The Committee shall have full power and authority to take all other
actions necessary to carry out the purpose and intent of the Plan, including,
but not limited to, the authority to:
 
        (i)    determine the Participants to whom, and the time or times at
which, Awards shall be granted,
 
        (ii)   determine the types of Awards to be granted,
 
        (iii)  determine the number of shares of Stock and/or amount of cash to
be covered by or used for reference purposes for each Award,
 
        (iv)  impose such terms, limitations, vesting schedules, restrictions
and conditions upon any such Award as the Committee shall deem appropriate,
including without limitation establishing, in its discretion, Performance
Measures that must be satisfied before an Award vests and/or becomes payable,
the term during which an Award is exercisable, the purchase price, if any, under
an Award and the period, if any, following a grantee's termination of employment
or service with the Company or any Parent, Subsidiary or Affiliate during which
the Award shall remain exercisable,
 
        (v)   modify, extend or renew outstanding Awards, accept the surrender
of outstanding Awards and substitute new Awards, provided that no such action
shall be taken with respect to any outstanding Award that would materially,
adversely affect the grantee without the grantee's consent, or constitute a
repricing of stock options without the consent of the holders of the Company's
voting securities under (vi) below,
 
A-6


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
        (vi)  only with the approval of the holders of the voting securities of
the Company to the extent that such approval is required by applicable law, the
regulation or the rules of an national securities exchange or automated
quotation system to which the Company is subject, reprice Incentive Stock
Options and Nonqualified Stock Options either by amendment to lower the exercise
price or by accepting such stock options for cancellation and issuing
replacement stock options with a lower exercise price or through any other
mechanism,
 
        (vii) accelerate the time in which an Award may be exercised or in which
an Award becomes payable and waive or accelerate the lapse, in whole or in part,
of any restriction or condition with respect to an Award,
 
        (viii)  establish objectives and conditions, including targets for
Performance Measures, if any, for earning Awards and determining whether Awards
will be paid after the end of a Performance Period, and
 
        (ix)  permit the deferral of, or require a Participant to defer such
Participant's receipt of, the delivery of Stock and/or cash under an Award that
would otherwise be due to such Participant and establish rules and procedures
for such payment deferrals, provided the requirements of Code Section 409A are
met with respect to any such deferral.
 
        The Committee shall have full power and authority to administer and
interpret the Plan and to adopt such rules, regulations, agreements, guidelines
and instruments for the administration of the Plan as the Committee deems
necessary, desirable or appropriate in accordance with the Bylaws of the
Company.
 


 
        (d)     Limited Liability.     To the maximum extent permitted by law,
no member of the Board or Committee or a Committee Delegate shall be liable for
any action taken or decision made in good faith relating to the Plan or any
Award thereunder.
 


 
        (e)     Indemnification.     The members of the Board and Committee and
any Committee Delegate shall be indemnified by the Company in respect of all
their activities under the Plan in accordance with the procedures and terms and
conditions set forth in the Certificate of Incorporation Bylaws of the Company
as in effect from time to time. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation, as a matter of law,
or otherwise.
 


 
        (f)     Effect of Committee's Decision.     All actions taken and
decisions and determinations made by the Committee or a Committee Delegate on
all matters relating to the Plan pursuant to the powers vested in it hereunder
shall be in the Committee's or Committee Delegate's sole and absolute discretion
and shall be conclusive and binding on all parties concerned, including the
Company, its stockholders, any Participants in the Plan and any other employee
of the Company, and their respective successors in interest.
 


 
        (g)     Apprising the Board.     The Committee will inform the Board
regarding its activities under the Plan not less frequently than at each
scheduled Board meeting and at such other times as the Board may request.
 
4.     Stock Available Under the Plan; Maximum Awards
 


 
        (a)     Stock Available Under the Plan.     
 
        (i)    Subject to adjustments as provided in Section 13 of the Plan, the
Stock that may be delivered or purchased or used for reference purposes (with
respect to Stock Appreciation Rights, or Phantom Stock) with respect to Awards
granted under the Plan, including with respect to Incentive Stock Options, shall
not exceed an aggregate of two million (2,000,000) shares of Stock,
 
A-7


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
plus the number of shares of Stock available from the 2001 Plan and 2004 Plan as
provided in Subsection 4(a)(ii) below. Stock available under the Plan may be, in
any combination, authorized but unissued Stock, treasury Stock and Stock that is
repurchased, in the market, and canceled by the Company. The Company shall
reserve said number of shares of Stock for Awards under the Plan, subject to
adjustments as provided in Section 13 of the Plan. If any Award, or portion of
an Award, issued under the Plan, expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares of Stock without the delivery by the Company (or, in the case
of Restricted Shares, without vesting) of Stock or other consideration, the
Stock subject to such Award shall thereafter be available for further Awards
under the Plan.
 
        (ii)   There shall be available for issuance under the Plan the sum of
(A) the number of shares of Stock remaining available for issuance under the
2004 Plan at the effective date of this Plan, plus (B) shares of Stock subject
to any stock options issued under the 2001 Plan or 2004 Plan to the extent such
stock options subsequently expire or terminate unexercised, become unexercisable
or are forfeited or otherwise terminated, surrendered or canceled, without
delivery of shares of Stock or other consideration to the holder.
 


 
        (b)     Maximum Awards to Covered Employees.     The maximum number of
shares of Stock subject to Awards that may be granted during any one calendar
year to any one Covered Employee shall be limited to two hundred thousand
(200,000). To the extent required by Section 162(m) of the Code and so long as
Section 162(m) of the Code is applicable to persons eligible to participate in
the Plan, shares of Stock subject to the foregoing maximum with respect to which
the related Award is terminated, surrendered or canceled shall nonetheless
continue to be taken into account with respect to such maximum for the calendar
year in which granted.
 
5.     Participation
 
        Participation in the Plan shall be open to all directors, officers,
employees and consultants of the Company, or of any Parent, Subsidiary or
Affiliate of the Company, as may be selected by the Committee from time to time.
Notwithstanding the foregoing, participation in the Plan with respect to Awards
of Incentive Stock Options shall be limited to employees of the Company or of
any Parent or Subsidiary of the Company.
 
        Awards may be granted to such Participants and for or with respect to
such number of shares of Stock as the Committee shall determine, subject to the
limitations in Section 4 of the Plan. A grant of any type of Award made in any
one year to a Participant shall neither guarantee nor preclude a further grant
of that or any other type of Award to such person in that year or subsequent
years.
 
6.     Stock Options
 
        Subject to the other applicable provisions of the Plan, the Committee
may from time to time grant to Participants Awards of Nonqualified Stock Options
and/or Incentive Stock Options. The stock option Awards granted shall be subject
to the following terms and conditions.
 
A-8


 



 
 

--------------------------------------------------------------------------------

 



 
 


 
         (a)     Grant of Option.     The grant of a stock option shall be
evidenced by a Grant Agreement, executed by the Company and the grantee, stating
the number of shares of Stock subject to the stock option evidenced thereby, the
exercise price and the terms and conditions of such stock option, in such form
as the Committee may from time to time determine.
 


 
        (b)     Exercise Price.     The price per share payable upon the
exercise of each stock option shall be determined by the Committee, but shall
not be less than the Fair Market Value of the shares on the Grant Date, unless
the stock option complies with Section 409A of the Code.
 


 
        (c)     Payment.     Stock options may be exercised in whole or in part
by payment of the exercise price of the Stock to be acquired in accordance with
the provisions of the Grant Agreement, and/or such rules and regulations as the
Committee may have prescribed, and/or such determinations, orders, or decisions
as the Committee may have made. Payment may be made in cash (or cash equivalents
acceptable to the Committee) or, if provided in the Grant Agreement and
permitted by applicable law, in shares of Stock which have been held by grantee
for at least six (6) months, or a combination of cash and such Stock, or by such
other means as the Committee may prescribe. The Fair Market Value of Stock
delivered on exercise of stock options shall be determined as of the date of
exercise.
 
        If the Stock is registered under Section 12(b) or 12(g) of the Exchange
Act, the Committee, subject to such limitations as it may determine, may
authorize payment of the exercise price, in whole or in part, by delivery of a
properly executed exercise notice, together with irrevocable instructions, to:
(i) a brokerage firm to deliver promptly to the Company the aggregate amount of
sale or loan proceeds to pay the exercise price and any withholding tax
obligations that may arise in connection with the exercise, and (ii) the Company
to deliver the certificates for such purchased Stock directly to such brokerage
firm.
 


 
        (d)     Term of Options.     The term during which each stock option may
be exercised shall be determined by the Committee; provided, however, that in no
event shall a stock option be exercisable more than ten years from the date it
is granted. Prior to the exercise of the stock option and delivery of the Stock
certificates represented thereby, the grantee shall have none of the rights of a
stockholder with respect to any Stock represented by an outstanding stock
option.
 


 
        (e)     Restrictions on Incentive Stock Options.     Incentive Stock
Option Awards granted under the Plan shall comply in all respects with Code
Section 422 and, as such, shall meet the following additional requirements:
 
        (i)     Grant Date.     An Incentive Stock Option must be granted within
ten (10) years of the earlier of the Plan's adoption by the Board of Directors
or approval by the Company's stockholders.
 
        (ii)     Exercise Price and Term.     The exercise price of an Incentive
Stock Option shall not be less than one hundred percent (100%) of the Fair
Market Value of the Stock on the date the stock option is granted and the term
of the stock option shall not exceed ten (10) years. Also, the exercise price of
any Incentive Stock Option granted to a grantee who owns (within the meaning of
Section 422(b)(6) of the Code, after the application of the attribution rules in
Section 424(d) of the Code) more than ten percent (10%) of the total combined
voting power of all classes of shares of Stock of the Company or any Parent or
Subsidiary of the Company shall be not less than one hundred ten percent (110%)
of the Fair Market Value of the Stock on the grant date and the term of such
stock option shall not exceed five (5) years.
 
        (iii)     Maximum Grant.     The aggregate Fair Market Value (determined
as of the Grant Date) of Stock of the Company with respect to which all
Incentive Stock Options first become exercisable by any grantee in any calendar
year under this or any other plan of the Company and its Parent and Subsidiaries
may not exceed One Hundred Thousand Dollars ($100,000) or such other amount as
may be permitted from time to time under Section 422 of the Code. To the extent
 
A-9


 



 
 

--------------------------------------------------------------------------------

 



 
 
 


 
that such aggregate Fair Market Value shall exceed One Hundred Thousand Dollars
($100,000), or other applicable amount, such stock options to the extent of the
Stock in excess of such limit shall be treated as Nonqualified Stock Options. In
such case, the Company may designate the shares of Stock that are to be treated
as Stock acquired pursuant to the exercise of an Incentive Stock Option.
 
        (iv)     Grantee.     Incentive Stock Options shall only be issued to
employees of the Company or of a Parent, Subsidiary or Affiliate of the Company.
 
        (v)     Designation.     No stock option shall be an Incentive Stock
Option unless so designated by the Committee at the time of grant or in the
Grant Agreement evidencing such stock option.
 
        (vi)     Stockholder Approval.     No stock option issued under the Plan
shall be an Incentive Stock Option unless the Plan is approved by the
stockholders of the Company within twelve (12) months of its adoption by the
Board in accordance with the Bylaws of the Company and governing law relating to
such matters.
 


 
        (f)     Other Terms and Conditions.     Stock options may contain such
other provisions, not inconsistent with the provisions of the Plan, as the
Committee shall determine appropriate from time to time.
 
7.     Restricted Stock and Restricted Stock Units
 
         (a)     In General.     Subject to the other applicable provisions of
the Plan and applicable law, the Committee may at any time and from time to time
grant Restricted Stock or Restricted Stock Units to Participants, in such
amounts and subject to such vesting conditions, other restrictions and
conditions for removal of restrictions as it determines. Unless determined
otherwise by the Committee, Participants receiving Restricted Stock or
Restricted Stock Units are not required to pay the Company cash consideration
therefor (except as may be required for applicable tax withholding).
 


 
        (b)     Vesting Conditions and Other Restrictions.     Each Award for
Restricted Stock and Restricted Stock Units shall be evidenced by a Grant
Agreement that specifies the applicable vesting conditions and other
restrictions, if any, on such Award, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of the shares of Stock that are part of the Award.
Notwithstanding the foregoing, the Committee may reduce or shorten the duration
of any vesting or other restriction applicable to any Restricted Stock or
Restricted Stock Units awarded to any grantee under the Plan.
 


 
        (c)     Stock Issuance and Stockholder Rights.     
 
        (i)    Restricted Stock. Stock certificates with respect to Stock
granted pursuant to a Restricted Stock Award shall be issued, and/or Stock shall
be registered, at the time of grant of the Restricted Stock Award, subject to
forfeiture if the Restricted Stock does not vest or other restrictions do not
lapse. Any Stock certificates shall bear an appropriate legend with respect to
the restrictions applicable to such Restricted Stock Award and the grantee may
be required to deposit the certificates with the Company during the period of
any restriction thereon and to execute a blank stock power or other instrument
of transfer therefor. Except as otherwise provided by the Committee, during the
period of restriction following issuance of Restricted Stock certificates, the
grantee shall have all of the rights of a holder of Stock, including but not
limited to the rights to receive dividends (or amounts equivalent to dividends)
and to vote with respect to the Restricted Stock. The Committee, in its
discretion, may provide that any dividends or distributions paid with respect to
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the Restricted Stock to which such dividends
or distributions relate.
 
A-10


 



 
 

--------------------------------------------------------------------------------

 



 
 
        (ii)   Restricted Stock Units. Stock certificates for the shares of
Stock subject to a Restricted Stock Unit shall be issued, and/or Stock shall be
registered, upon vesting and lapse of any other restrictions with respect to the
issuance of Stock under such Award. The grantee will not be entitled to vote
such Stock or to any of the other rights of stockholders during the period prior
to issuance of the certificates for such Stock and/or the registration of the
Stock. An Award of Restricted Stock Units may provide the Participant with the
right to receive amounts equivalent to dividends and distributions paid with
respect to Stock subject to the Award while the Award is outstanding, which
payments may, in the Committee's discretion, either be made currently or
credited to an account for the Participant, and may be settled in cash or Stock,
all as determined by the Committee. Unless otherwise determined by the Committee
with respect to a particular Award, each outstanding Restricted Stock Unit shall
accrue such dividend equivalents, deferred as equivalent amounts of additional
Restricted Stock Units, which amounts will be paid only when and if the
Restricted Stock Unit (on which such dividend equivalents were accrued) vests
and becomes payable. To the extent that a Restricted Stock Unit does not vest or
is otherwise forfeited, any accrued and unpaid dividend equivalents shall be
forfeited.
 
8.     Stock Appreciation Rights
 
         (a)     Award of Stock Appreciation Rights.     Subject to the other
applicable provisions of the Plan, the Committee may at any time and from time
to time grant Stock Appreciation Rights ("SARs") to Participants, either on a
free-standing basis (without regard to or in addition to the grant of a stock
option) or on a tandem basis (related to the grant of an underlying stock
option), as it determines. SARs granted in tandem with or in addition to a stock
option may be granted either at the same time as the stock option or at a later
time; provided, however, that a tandem SAR shall not be granted with respect to
any outstanding Incentive Stock Option Award without the consent of the grantee.
SARs shall be evidenced by Grant Agreements, executed by the Company and the
grantee, stating the number of shares of Stock subject to the SAR evidenced
thereby and the terms and conditions of such SAR, in such form as the Committee
may from time to time determine. The term during which each SAR may be exercised
shall be determined by the Committee. In no event shall a SAR be exercisable
more than ten years from the date it is granted. The grantee shall have none of
the rights of a stockholder with respect to any Stock represented by a SAR.
 


 
        (b)     Restrictions of Tandem SARs.     No Incentive Stock Option may
be surrendered in connection with the exercise of a tandem SAR unless the Fair
Market Value of the Stock subject to the Incentive Stock Option is greater than
the exercise price for such Incentive Stock Option. SARs granted in tandem with
stock options shall be exercisable only to the same extent and subject to the
same conditions as the stock options related thereto are exercisable. The
Committee may, in its discretion, prescribe additional conditions to the
exercise of any such tandem SAR.
 


 
        (c)     Amount of Payment upon Exercise of SARs.     A SAR shall entitle
the grantee to receive, subject to the provisions of the Plan and the Grant
Agreement, a payment having an aggregate value equal to the product of (i) the
excess of (A) the Fair Market Value on the exercise date of one share of Stock
over (B) the base price per share of Stock specified in the Grant Agreement,
times (ii) the number of shares of Stock specified by the SAR, or portion
thereof, that is exercised. In the case of exercise of a tandem SAR, such
payment shall be made in exchange for the surrender of the unexercised related
stock option (or any portion or portions thereof which the grantee from time to
time determines to surrender for this purpose). The base price per share under a
SAR shall not be less than the Fair Market Value of a share of Stock on the
Grant Date, unless the SAR complies with Section 409A of the Code.
 


 
        (d)     Form of Payment upon Exercise of SARs.     Payment by the
Company of the amount receivable upon any exercise of a SAR may be made by the
delivery of Stock or cash, or any combination of Stock and cash, as determined
in the sole discretion of the Committee from time to time. If upon
 
A-11


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
settlement of the exercise of a SAR a grantee is to receive a portion of such
payment in Stock, the number of shares of Stock shall be determined by dividing
such portion by the Fair Market Value of a share of Stock on the exercise date.
No fractional shares shall be used for such payment and the Committee shall
determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.
 
9.     Phantom Stock
 
        The grant of Phantom Stock shall be evidenced by a Grant Agreement,
executed by the Company and the grantee, that incorporates the terms of the Plan
and states the number of shares of Phantom Stock evidenced thereby and the terms
and conditions of such Phantom Stock in such form as the Committee may from time
to time determine. Phantom Stock granted to a Participant shall be credited to a
bookkeeping reserve account solely for accounting purposes and shall not require
a segregation of any of the Company's assets. Each share of Phantom Stock shall
represent the value of one share of Stock. Phantom Stock shall become payable in
whole or in part in such form, at such time or times and pursuant to such
conditions in accordance with the provisions of the Grant Agreement, and/or such
rules and regulations as the Committee may prescribe, and/or such
determinations, orders or decisions as the Committee may make. Except as
otherwise provided in the applicable Grant Agreement, the grantee shall have
none of the rights of a stockholder with respect to any shares represented by
Phantom Stock as a result of the grant of Phantom Stock to the grantee. Phantom
Stock may contain such other provisions, not inconsistent with the provisions of
the Plan, as the Committee shall determine desirable or appropriate from time to
time.
 
10.   Performance Awards
 
         (a)     In General.     The Committee, in its discretion, may establish
targets for Performance Measures for selected Participants and authorize the
granting, vesting, payment and/or delivery of Performance Awards in the form of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, and/or Phantom Stock to such
Participants upon achievement of such targets for Performance Measures during a
Performance Period. The Committee, in its discretion, shall determine the
Participants eligible for Performance Awards, the targets for Performance
Measures to be achieved during each Performance Period, and the type, amount,
and terms and conditions of any Performance Awards. Performance Awards may be
granted either alone or in addition to other Awards made under the Plan.
 


 
        (b)     Covered Employee Targets.     After the Company is subject to
Code Section 162(m), in connection with any Performance Awards granted to a
Covered Employee, the Committee shall (i) establish in the applicable Grant
Agreement the specific targets relative to the Performance Measures which must
be attained before the respective Performance Award is granted, vests, or is
otherwise paid or delivered, (ii) provide in the applicable Grant Agreement the
method for computing the portion of the Performance Award which shall be
granted, vested, paid and/or delivered if the target or targets are attained in
full or part, and (iii) at the end of the relevant Performance Period and prior
to any such grant, vesting, payment or delivery certify the extent to which the
applicable target or targets were achieved and whether any other material terms
were in fact satisfied. The specific targets and the method for computing the
portion of such Performance Award which shall be granted, vested, paid or
delivered to any Covered Employee shall be established by the Committee prior to
the earlier to occur of (A) ninety (90) days after the commencement of the
Performance Period to which the Performance Measure applies and (B) the elapse
of twenty-five percent (25%) of the Performance Period and in any event while
the outcome is substantially uncertain. In interpreting Plan provisions
applicable to Performance Measures and Performance Awards with respect to
Covered Employees, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulations Section 1.162-27(e)(2)(i),
and the Committee in interpreting the Plan shall be guided by such provisions.
 
A-12


 



 
 

--------------------------------------------------------------------------------

 



 
 
11.   Withholding and Reporting of Taxes
 
        The Company may require, as a condition to the grant of any Award under
the Plan, vesting or exercise pursuant to such Award or to the delivery of
certificates for shares of Stock issued or payments of cash to a grantee
pursuant to the Plan or a Grant Agreement, that the grantee pay to the Company,
in cash or, if approved by the Company, in Stock, including Stock acquired upon
grant of the Award or exercise of the Award, valued at Fair Market Value on the
date as of which the withholding tax liability is determined, any federal, state
or local taxes of any kind or any applicable taxes or other required withholding
of any other jurisdiction required by law to be withheld with respect to any
taxable event under the Plan. The Company, to the extent permitted or required
by law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to a grantee any federal, state or local taxes of
any kind or any applicable taxes or other required withholding of any other
jurisdiction required by law to be withheld with respect to the grant, vesting,
exercise or payment of or under any Award under the Plan or a Grant Agreement,
or to retain or sell a sufficient number of the shares of Stock to be issued to
such grantee to cover any such taxes. The Company or any Parent, Subsidiary or
Affiliate shall comply with any applicable tax reporting requirements of any
jurisdiction imposed on it by law with respect to the granting, vesting,
exercise and/or payment of Awards.
 
12.   Transferability
 
        No Award granted under the Plan shall be transferable by a grantee
otherwise than by will or the laws of descent and distribution. Unless otherwise
determined by the Committee in accordance with the provisions of the immediately
preceding sentence, an Award may be exercised during the lifetime of the grantee
only by the grantee or, during the period the grantee is under a legal
disability, by the grantee's guardian or legal representative. Notwithstanding
the foregoing, an Award other than an Incentive Stock Option may, in the
Committee's sole discretion, be transferable by gift or domestic relations order
to (i) the grantee's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, daughter-in-law, son-in-law, brother-in-law or sister-in-law,
including adoptive relationships (such persons, "Family Members"), (ii) a
company, partnership, limited liability company or other business entity whose
only stockholders, partners or members, as applicable are the grantee and/or
Family Members, or (iii) a trust in which the Grantee and/or Family Members have
all of the beneficial interests, and subsequent to any such transfer any Award
may be exercised by any such transferee.
 
13.   Adjustments; Business Combinations
 
         (a)     Adjustments.     In the event of a reclassification,
recapitalization, stock split, reverse stock split, stock dividend, combination
of shares or other similar event, the maximum number and kind of shares reserved
for issuance or with respect to which Awards may be granted under the Plan as
provided in Section 4 shall be adjusted to reflect such event, and the Committee
shall make such adjustments as it deems appropriate and equitable in the number,
kind and price of shares covered by outstanding Awards made under the Plan, and
in any other matters that relate to Awards and that are affected by the changes
in the shares referred to above.
 


 
        (b)     Change in Control.     In the event of any proposed Change in
Control under Section 2(d)(i), (ii) or (iii), the Committee shall take such
action as it deems appropriate and equitable to effectuate the purposes of this
Plan and to protect the grantees of Awards, which action may include, without
limitation, any one or more of the following, provided such action is in
compliance with Code Section 409A if applicable: (i) acceleration or change of
the exercise and/or expiration dates of any Award to require that exercise be
made, if at all, prior to the Change in Control; (ii) cancellation of any Award
upon payment to the holder in cash of the Fair Market Value of the Stock subject
to such Award as of the date of (and, to the extent applicable, as established
for purposes of) the Change in
 
A-13


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
Control, less the aggregate exercise price, if any, of the Award; and (iii) in
any case where equity securities of another entity are proposed to be delivered
in exchange for or with respect to Stock of the Company, arrangements to have
such other entity replace the Awards granted hereunder with awards with respect
to such other securities, with appropriate adjustments in the number of shares
subject to, and the exercise prices under, the Award.
 


 
        (c)     Dissolution and Liquidation.     In the event the Company
dissolves and liquidates (other than pursuant to a plan of amalgamation, merger
or reorganization), then notwithstanding any restrictions on exercise set forth
in this Plan or any Grant Agreement, or other agreement evidencing a stock
option, Stock Appreciation Right, Phantom Stock, Restricted Stock or Restricted
Stock Unit Award, provided such action is in compliance with Code Section 409A
if applicable: (i) each grantee shall have the right to exercise his stock
option, Stock Appreciation Right, or Phantom Stock or to require delivery of
Stock certificates, and/or registration of the Stock, representing any such
Restricted Stock or Restricted Stock Unit Award, at any time up to ten (10) days
prior to the effective date of such liquidation and dissolution; and (ii) the
Committee may make arrangements with the grantees for the payment of appropriate
consideration to them for the cancellation and surrender of any stock option,
Stock Appreciation Right, Phantom Stock, Restricted Stock or Restricted Stock
Unit Award that is so canceled or surrendered at any time up to ten (10) days
prior to the effective date of such liquidation and dissolution. The Committee
may establish a different period (and different conditions) for such exercise,
delivery, cancellation or surrender to avoid subjecting the grantee to liability
under Section 16(b) of the Exchange Act. Any stock option, Stock Appreciation
Right or Phantom Stock not so exercised, canceled or surrendered shall terminate
on the last day for exercise prior to such effective date; and any Restricted
Stock or Restricted Stock Units as to which there has not been such delivery of
Stock certificates or that has not been so canceled or surrendered, shall be
forfeited on the last day prior to such effective date. The Committee shall give
to each grantee written notice of the commencement of any proceedings for such
liquidation and dissolution of the Company and the grantee's rights with respect
to his outstanding Award.
 


 
        (d)     Other Adjustments.     The Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in the preceding paragraphs of this Section 13) affecting
the Company, or the financial statements of the Company or any Parent,
Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
 
        Except as hereinbefore expressly provided, issuance by the Company of
stock of any class or securities convertible into stock of any class, for cash,
property, labor or services, upon direct sale, upon the exercise of rights or
warranty to subscribe therefor, or upon conversion of stock or obligations of
the Company convertible into such stock or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock subject to
Awards theretofore granted or the purchase price per share of Stock subject to
Awards.
 
14.   Termination and Amendment
 
         (a)     Amendment or Termination by the Board.     The Board, without
further approval of the stockholders, may amend or terminate the Plan or any
portion thereof at any time, except that no amendment shall become effective
without prior approval of the stockholders of the Company to increase the number
of shares of Stock subject to the Plan or if stockholder approval is necessary
to comply with any tax or regulatory requirement or rule of any exchange or
national automated quotation system upon which the Stock is listed or quoted
(including for this purpose stockholder
 
A-14


 



 
 

--------------------------------------------------------------------------------

 



 
 
approval that is required for continued compliance with Rule 16b-3 or
stockholder approval that is required to enable the Committee to grant Incentive
Stock Options pursuant to the Plan).
 


 
        (b)     Amendments by the Committee.     The Committee shall be
authorized to make minor or administrative amendments to the Plan as well as
amendments to the Plan that may be dictated by requirements of U.S. federal or
state laws applicable to the Company or that may be authorized or made desirable
by such laws. The Committee may amend any outstanding Award in any manner as
provided in Sections 3(c) and (d) and to the extent that the Committee would
have had the authority to make such Award as so amended.
 


 
        (c)     Approval of Grantees.     No amendment to the Plan or any Award
may be made that would materially adversely affect any outstanding Award
previously made under the Plan without the approval of the grantee. Further, no
amendment to the Plan or an Award shall be made which would cause any Award to
fail to either comply with or meet an exception from Code Section 409A.
 
15.   Non-Guarantee of Employment
 
        Nothing in the Plan or in any Grant Agreement thereunder shall confer
any right on an employee to continue in the employ of the Company or any Parent,
Subsidiary or Affiliate or shall interfere in any way with the right of the
Company or any Parent, Subsidiary or Affiliate to terminate an employee at any
time.
 
16.   Termination of Employment
 
        For purposes of maintaining a grantee's continuous status as an employee
and accrual of rights under any Award, transfer of an employee among the Company
and the Company's Parent, Subsidiaries or Affiliates shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment for such purposes if an employee is placed on military or sick leave
or such other leave of absence that is considered as continuing intact the
employment relationship; in such a case, the employment relationship shall be
continued until the date when an employee's right to reemployment shall no
longer be guaranteed either by law or contract.
 
17.   Written Agreement
 
        Each Grant Agreement entered into between the Company and a grantee with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.
 
18.   Non-Uniform Determinations
 
        The Committee's determinations under the Plan (including without
limitation determinations of the persons to receive Awards, the form, amount and
time of such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.
 
19.   Limitation on Benefits
 
        With respect to persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan or action by
the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.
 
A-15


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
20.   Listing and Registration
 
        If the Company determines that the listing, registration or
qualification upon any securities exchange or upon any listing or quotation
system established by the National Association of Securities Dealers, Inc. or
under any law of Stock subject to any Award is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of Stock thereunder, no such Award may be exercised in whole or in part
and no restrictions on such Award shall lapse, unless such listing, registration
or qualification is effected free of any conditions not acceptable to the
Company.
 
21.   Compliance with Securities Law
 
        The Company may require that a grantee, as a condition to exercise of an
Award, and as a condition to the delivery of any Stock certificate, provide to
the Company, at the time of each such exercise and each such delivery, a written
representation that the Stock being acquired shall be acquired by the grantee
solely for investment and will not be sold or transferred without registration
or the availability of an exemption from registration under the Securities Act
and applicable state securities laws. The Company may also require that a
grantee submit other written representations that will permit the Company to
comply with applicable federal and state securities laws in connection with the
issuance of the Stock, including representations as to the knowledge and
experience in financial and business matters of the grantee and the grantee's
ability to bear the economic risk of the grantee's investment. The Company may
require that the grantee obtain a "purchaser representative" as that term is
defined in applicable federal and state securities laws. Any Stock certificates
for shares issued pursuant to this Plan may bear a legend restricting
transferability of the Stock unless such shares are registered or an exemption
from registration is available under the Securities Act and applicable
securities laws of the states of the U.S. The Company may notify its transfer
agent to stop any transfer of Stock not made in compliance with these
restrictions. Stock shall not be issued with respect to an Award granted under
the Plan unless the exercise of such Award and the issuance and delivery of
Stock certificates for such shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder and the
requirements of any national securities exchange or Nasdaq System upon which the
Stock may then be listed or quoted, and shall be further subject to the approval
of counsel for the Company with respect to such compliance to the extent such
approval is sought by the Committee.
 
22.   No Trust or Fund Created
 
        Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a grantee or any other person. To the extent that any grantee or
other person acquires a right to receive payments from the Company pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
 
23.   No Limit on Other Compensation Arrangements
 
        Nothing contained in the Plan shall prevent the Company or any Parent,
Subsidiary or Affiliate from adopting or continuing in effect other compensation
arrangements (whether such arrangements be generally applicable or applicable
only in specific cases), including without limitation the granting of stock
options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights or
Phantom Stock Units otherwise than under the Plan.
 
A-16


 



 
 

--------------------------------------------------------------------------------

 



 
 
 
24.   No Restriction of Corporate Action
 
        Nothing contained in the Plan shall be construed to limit or impair the
power of the Company or any Parent, Subsidiary or Affiliate to make adjustments,
reclassifications, reorganizations, or changes in its capital or business
structure, or to amalgamate, merge or consolidate, liquidate, sell or transfer
all or any part of its business or assets or, except as otherwise provided
herein, or in a Grant Agreement, to take other actions which it deems to be
necessary or appropriate. No employee, beneficiary or other person shall have
any claim against the Company or any Parent, Subsidiary or Affiliate as a result
of such action.
 
25.   Governing Law
 
        The validity, construction and effect of the Plan, of Grant Agreements
entered into pursuant to the Plan, and of any rules, regulations, determinations
or decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined in accordance with
applicable federal laws and the laws of the State of Maryland. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or local
courts of the State of Maryland, to resolve any and all issues that may arise
out of or relate to the Plan or any related Grant Agreement. The Awards under
the Plan are intended to either comply with or meet an exception from Code
Section 409A and shall be so interpreted.
 
26.   Plan Subject to Charter and Bylaws
 
        This Plan is subject to the Certificate of Incorporation and Bylaws of
the Company, as they may be in effect from time to time.
 
27.   Effective Date; Termination Date
 
        The Plan is effective as of the date on which the Plan is approved by
the stockholders of the Company. No Award shall be granted under the Plan after
the close of business on the day immediately preceding the tenth (10 th )
anniversary of the effective date of the Plan. Subject to other applicable
provisions of the Plan, all Awards made under the Plan prior to such termination
of the Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.
 
Date Approved by the Board: March 12, 2007
 
Date Approved by the Stockholders: June 13, 2007
 
Date Amendment Approved by the Board: April 26, 2010
 
Date Amendment Approved by the Stockholders: June 25, 2010
A-17


 



--------------------------------------------------------------------------------
